DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance:  Upon close review of the claims, the prior arts of record and applicant’s remarks it appears that the allowance of claims 1-8 and 15-26 is appropriate. The prior arts of record fails to teach a spring member biasing the first force electrode toward the housing and allowing the first force electrode to move toward the second force electrode when an input force is applied to the force input surface; and a controller that is operative to determine a non-binary amount of the input force using a change in a capacitance between the first force electrode and the second force electrode and an additional capacitance between the third force electrode and the fourth force electrode as claimed in claim 1.  Regarding claim 15, it recites a stem extending from the speaker and defining: a touch input surface; and a force input surface opposite the touch input surface; a flexible circuit disposed in the housing and comprising: a first circuitry section; a second circuitry section; and a third circuitry section; wherein the flexible circuit flexes to allow the second circuitry section to move: toward the third circuitry section when a force is applied to the force input surface; and away from the third circuitry section when the force is no longer applied; and a controller, disposed in the housing, that is operative to determine a touch to the touch input surface using a first change in a first mutual capacitance detected using the first circuitry section and a non-binary amount of the force using a second change in a second mutual capacitance detected using the second circuitry section and the third circuitry section.

Claims 2-8 and 21-26 are allowed for their dependency from independent claim 1.
Claims 16-20 are allowed for their dependency from independent claim 15.
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Peterson et al. US-PAT No. 8,735,755, Capacitive Keyswitch Technologies, FIG. 4 shows the portion of the keyboard shown in FIG. 3 when the keyswitch is depressed by, for example, a finger causing a floating upper electrode 332 t move toward a pair of lower electrodes 336 and 338.
Sleeman US-PAT No. 8,823,675, Capacitive Matrix Touch Sensor, Fig. 5A, an electrode configuration using springs between electrodes and a front panel.
Heimann US-PAT No. 8,168,908, Capacitive Touch Switch, Fig. 2, a metal plate 24 and a contact element 20 of the capacitive sensor element 16 also have to be separated from one another through the use of a dielectric, so that these two elements function as the electrodes 
Sleeman et al. US-PG-PUB No. 2014/0333579, Capacitive Control Panel, Fig. 10, a finger pressing on the capacitive sensor of the device.
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA M MCKINNEY whose telephone number is (571)270-3321.  The examiner can normally be reached on 9AM-5PM EST M-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571)272-7574.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.